Citation Nr: 1044155	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-41 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for polyneuropathy, including 
as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in North Little Rock, Arkansas in 
December 2008.  A transcript of this hearing is in the claims 
folder.  He also testified at an earlier hearing before a 
Veterans Law Judge who is no longer employed by the Board.  A 
transcript of that hearing is also on file.

This appeal was previously remanded by the Board in September 
2007 and again in August 2008.  It has now been returned for 
further appellate review.

The Board notes that additional evidence was received from the 
Veteran in June 2010.  He did not provide a waiver of initial RO 
review of this material.  However, a review of the material in 
question shows that it is duplicative of evidence that was 
previously submitted and considered by the RO.  Moreover, the 
current decision will be favorable to the Veteran.  The Board may 
therefore proceed with adjudication of this appeal without fear 
of prejudice to the Veteran's claim.  

The  the issue of entitlement to service connection for 
diabetes as secondary to herbicide exposure has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  






FINDING OF FACT

Equally qualified medical opinions have been expressed both for 
and against a finding that the Veteran's polyneuropathy has 
developed due to herbicide exposure in active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, the 
criteria for entitlement to service connection for polyneuropathy 
have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that he has developed polyneuropathy as a 
result of exposure to Agent Orange during his service in Vietnam.  
He notes that has private doctor has provided an opinion stating 
that this exposure resulted in the polyneuropathy.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be the 
last date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then certain diseases shall be 
service-connected even though there is no record of such disease 
during service.  These diseases include acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6).  

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. 
App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Initially, the Board notes that the Veteran's service personnel 
records establish that he served in Vietnam, where he was 
stationed in DaNang.  He is therefore presumed to have been 
exposed to herbicides including Agent Orange.  

The service treatment records are negative for evidence of 
polyneuropathy.  It is not in dispute that the Veteran first 
developed polyneuropathy decades after discharge from service.  
The Veteran has testified that he first noticed his neuropathy 
around 2000, and the first medical records to include a diagnosis 
of polyneuropathy are dated 2003.  As the Veteran's 
polyneuropathy developed more than one year after his final 
exposure to herbicide in service, he is not entitled to service 
connection for polyneuropathy on a presumptive basis.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

However, although the Veteran does not qualify for presumptive 
service connection, service connection may still be established 
with proof of direct causation.  See Combee.  The Board finds 
that service connection on a direct basis is warranted.  

The Veteran's presumptive exposure to Agent Orange in service 
constitutes the first element required for service connection, 
which is evidence of an injury or disease in service.  His well 
documented current diagnosis is the second element required for 
service connection.  The final element is evidence of a 
relationship between the exposure in service and the current 
disability.  This is best demonstrated through competent medical 
opinion.  

Several medical opinions have been received in this case.  Some 
of these opinions support the Veteran's contentions, and another 
opinion does not.  

The opinions in support of the Veteran's contentions include the 
March 2004 letter from the Veteran's private doctor, C.S.,M.D.  
Other private records show that C.S had treated the Veteran's 
polyneuropathy for at least a year, and he was apparently the 
first doctor to confirm the diagnosis.  In the March 2004 letter, 
C.S. opines that within a reasonable degree of medical certainty 
it is more likely than not that the Veteran's symptoms arose from 
Agent Orange exposure.  An August 2004 examination report from 
C.S. repeats this opinion.  This examination report notes that 
C.S. is a Diplomat of the American Board of Psychiatry and 
Neurology, and that he has a subspecialty certification in pain 
medicine.  

The Veteran was also afforded a VA examination in December 2009 
in order to determine whether or not there was a relationship 
between the Veteran's recently diagnosed diabetes and his 
polyneuropathy.  In determining that there was no relationship 
between the diabetes and polyneuropathy on the basis that the 
polyneuropathy preexisted the development of diabetes, the 
examiner further stated that "The neuropathy, secondary to Agent 
Orange, seems to be running its own course."  

The opinion that fails to support the Veteran's contentions was 
expressed by a VA examiner following an October 2007 examination 
of the peripheral nerves.  The claims folder was not available 
for review, but the Veteran's extensive online records were 
reviewed, including the private records from C.S.  The diagnosis 
was bilateral axonal peripheral neuropathy of the lower 
extremities, severe.  The examiner added that he could find no 
relationship with the neuropathy and the Veteran's time in 
service, and noted that it had begun over 30 years after 
discharge.  

When these opinions are considered, the Board finds that the 
positive and negative evidence regarding a relationship between 
the Veteran's Agent Orange exposure and his peripheral neuropathy 
is at least in equipoise.  The Veteran's doctor is very well 
qualified to express his 2004 opinions, and there is no 
inaccurate information in the report that would render it less 
probative.  The December 2009 VA opinion did not elaborate on the 
relationship but the examiner clearly believes that one exists.  
In contrast, the October 2007 opinion did not specifically 
mention Agent Orange or any other herbicide, and does not explain 
his disagreement with the March 2004 opinion.  As the evidence 
both for and against a relationship is in equipoise or better, 
the Board finds that there was an etiological relationship 
between the Veteran's exposure to Agent Orange during active 
service and the development of his polyneuropathy.  Thus, the 
final element required for service connection has been 
demonstrated, and entitlement to service connection for 
polyneuropathy as secondary to herbicide exposure on a direct 
basis has been established.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for polyneuropathy is granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


